Merrick, J.
A conveyance of the equity of redemption by a mortgagor to a mortgagee, without the payment of any new consideration, cannot be considered a voluntary convey anee and void as against creditors, when the amount due on the note or other obligation, the payment of which is secured by the mortgage, is equal to the whole value of the mortgaged premises. It is not like the conveyance of the same estate to a stranger. By operation of law, and without any special agreement of the parties on the subject, it effects a discharge of the mortgage debt, either wholly if the estate is sufficient, or pro rata if of less value than the amount due. To make such a transaction, in any just sense, a voluntary conveyance as against creditors, it must be made to appear that the estate was of greater value than the debt; otherwise, it is apparent that there is a valuable and entirely adequate consideration for the conveyance, namely, the discharge of a debt of an amount equal to the value of the entire estate. As in this case there was no evidence sufficient to warrant the jury in finding that the land was worth anything more than the amount of the incumbrance upon it, the plaintiff has no just ground of exception to the ruling of the court upon the question of fraud; and the instructions which were refused were properly withheld, because they contained in terms an assumption which cannot be supported.
In regard to the rejection of the evidence offered by the plaintiff, the exception taken must also be overruled. While we do not mean to decide that the dealings between the grantor and grantee, after the time of the conveyance alleged to be fraudulent, may not in some cases be admissible, as when they appear to be parts of the same transaction, or are so near in point of *595time as fairly to denote or indicate the intent or state of mind of the grantee, we do not think that the evidence offered to be produced by the plaintiff respecting the conveyance of personal property by Whipple to the defendants comes within the principle. The two conveyances referred to were remote from each other in point of time, and had relation to property entirely different in character. The first was a release of a right in equity of redeeming mortgaged real estate, and was perfected early in October 1856; while the latter was a transfer of personal property by a bill of sale made and delivered in the succeeding month of January, an interval of at least three months intervening between these two transactions. To allow proof of the design and purpose of the parties in the latter for the purpose of showing that the former, which otherwise appears to be perfectly legal and valid as having been made upon a just and sufficient consideration, was infected by the fraudulent intention of the parties to hinder and delay the creditors of the grantor in the collection of their respective claims and demands, would authorize an effect to be given to it to which it is in no respect entitled. There was in fact no connection whatever between them. Each was the result, so far as is known from anything disclosed upon the trial, or then offered to be proved, of a distinct, separate and independent negotiation; and the one had therefore no tendency to characterize or to evince the purpose and design of the parties in the other. The authorities referred to by the counsel for the defendants fully sustain the proposition that a transaction proposed to be proved for the purpose of invalidating a conveyance, which is the subject of controversy, on the ground of fraud, must be shown to be so connected with it as to make it apparent that the parties had a common purpose in both, or it will not be admissible as evidence. And consequently, without tender of some proof by direct or circumstantial evidence to that effect, it is manifest that the evidence offered by, the plaintiff, of the purpose and design of the parties to the transfer of personal property by Whipple to the defendants, was irrelative to the issue to be determined, and therefore incompetent.

Exceptions overruled